PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Vawter et al.
Application No. 15/890,383
Filed: 7 Feb 2018
For: Systems and Methods For Deploying Warning Devices From an Autonomous Vehicle
:
:
:
:	DECISION ON PETITION
:
:
:



This decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed October 19, 2020.

This application was held abandoned for failure to file a timely or proper reply to the non-final Office action mailed November 25, 2019, which set a three-month shortened statutory period for response. A Notice of Abandonment was mailed on August 19, 2020. 

On October 19, 2020, applicant filed the present petition to withdraw holding of abandonment, accompanied by the Declaration of patent attorney Jennifer L. Ulsh. Applicant asserts the Office improperly held the application abandoned due to the incorrect issuance of a non-final Office on November 25, 2019. In support of the request to withdraw abandonment, applicant directs the Office’s attention to the Interview Summary dated June 18, 2020, and the Office communication mailed August 12, 2020, which confirm the non-final Office action of November 25, 2019, was vacated.

A review of the record reveals the Director of Technology Center 3600 (TC Director) issued an Office communication on August 12, 2020:

A sua sponte review of the above-noted application file has been conducted. As a result, it has been determined that certain errors on the part of the Office have occurred. In particular, it has been determined that the Non-Final Office Action mailed November 25, 2019 was in error. The purpose of this communication is to correct this error and clarify the record.

A review of the record reveals that a Non-Final Office Action was mailed on November 25, 2019, A PTO/SB/37 for a Request for Deferral of Examination under 37 CFR 1.103(d) was received on November 14, 2019 requesting a period of 36 

Applicant’s request for a Deferral of Examination was proper and should have been granted. As such, the period for Deferral would expire on January 15, 2021, which Is the period not extending beyond three years from the earliest filing date for which a benefit is claimed under 35 U.S.C. 119 (a)-(f)- 120, 121, 365, or 386. See MPEP 709 I (C). Therefore, the mailing of the non-final Office action on November 25, 2019 was improper and has been VACATED. Accordingly, the request for Deferral of Examination is hereby granted, and the examination of the application will be deferred for a period of thirty six months.

In view of the Office communication of August 12, 2020, vacating the non-final Office action and deferring examination for a period of thirty-six months, it is clear from the record that the Office improperly held the application abandoned and issued the Notice of Abandonment in error. 

The petition under 37 CFR 1.181 is GRANTED.  

The holding of abandonment is withdrawn and the deferral of examination will continue to run in accordance with the TC Director’s communication of August 12, 2020.  

This matter is being referred to Technology Center Art Unit 3665 for appropriate action consistent with this decision.

Inquiries concerning this decision may be directed to the undersigned at (571) 272-3211.  

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions